UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

15-CR-647 (PAE)
-Y~
ORDER
KHANI PHILLIBERT,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

In June 2021, the Court received the attached pro se motion for compassionate release
from defendant Khani Phillibert, which the Court views as raising a colorable claim, The Court
asked Mr. Phillibert’s trial counsel, Montell Figgins, Esq., to submit a memorandum in support
of Mr. Phillibert’s motion, and for the Government to submit a response. Dkt. 58. Mr. Figgins
regrettably declined to do so; the Government, however, submitted a timely response. Dkt. 59.
The Court now appoints Valerie Gotlib, Esq., as CJA counsel for the purpose of filing a
memorandum in support of Mr. Phillibert’s motion. This motion ts due by July 28, 2021. Ifthe

Government wishes to file a reply, any such reply is due August 4, 2021.

faak N. En geay%

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

 

Dated: July 14, 2021
New York, New York

 
~ my le - “) £ 1
lO teoceABle bee au NGM oe

ede i Hhing of (Refege fot ce Wo onete -

te les Oe L Cink rhe helal ie vic | TGA re IF 202

Si ICE Hye _ ioe ir | btu sf ol 117] One

Fy the Fg le Presi ! ne He Sal vie

nutter Pies hae Lie 5 [eter

Cone siden f) 1 te Me [ARE Ty Oo

Crm Ge crs sentence, f Cumptelecl Seavert |

Veleal (. | Drrqrams <b Conteeted Ms

Nia | He Unis ON the Nighauoee CF Ake Boy?

f Lei nese, [osb ef Smell, fil thy Pitete

Aust eck. | Sevend| li S25 Cun 14 Yhus

Sen lane. “Py m PO ie fret fond t nel2

Ard 29 Lows Y MORTAL Les Linck § S fou DOF fal

Kids Fa Gut ba, Ky em He! cverhy

kK wish SQ) lee te fit faa fn the. PAp i 1d
I us aed |

( [\Wik! Pad LE Une ‘Ji

Shit | i” ye Cy ays, Soh be bie b bbw, _

 
